UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-5011


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRIAN KEITH SLOTT, a/k/a Amy Farmer, a/k/a Buffy Tanner,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:10-cr-00053-RLV-DSC-4)


Submitted:   December 17, 2013            Decided:   January 8, 2014


Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Norman Butler, LAW OFFICE OF NORMAN BUTLER, Charlotte, North
Carolina, for Appellant.      Anne M. Tompkins, United States
Attorney, Melissa L. Rikard, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian    Keith      Slott     appeals     the       180-month        sentence

imposed following his guilty plea to conspiracy to distribute

child   pornography,      in    violation       of   18     U.S.C.      § 2252A,     and

receipt     of   child   pornography,          in    violation         of   18    U.S.C.

§ 2252A(a)(2).        Slott      was     subject     to     a    mandatory       minimum

sentence due to his prior Wisconsin conviction for first-degree

sexual assault of a child.              See id. § 2252A(b)(1).              On appeal,

Slott argues that his sentence violates the Eighth Amendment.

We affirm.

            We review challenges to sentences on Eighth Amendment

grounds de novo.         United States v. Malloy, 568 F.3d 166, 180

(4th Cir. 2009).      The Eighth Amendment forbids cruel and unusual

punishment and implicitly requires that a criminal sentence be

proportionate to the crime or crimes of conviction.                          Solem v.

Helm, 463 U.S. 277, 284 (1983).               Generally, “three factors [are]

considered in conducting such a proportionality review:                          (1) the

gravity of the offense and the harshness of the penalty, (2) the

sentences imposed on other criminals in the same jurisdiction,

and (3) the sentences imposed for commission of the same crime

in other jurisdictions.”          United States v. Kratsas, 45 F.3d 63,

66   (4th    Cir.   1995)      (citing    Solem, 463 U.S.   at   292);     see

Graham v. Florida, 560 U.S. 48, 59-60 (2010) (same).




                                          2
               Slott        does     not      argue       that      his     sentence        is

unconstitutional in light of the above considerations.                             Instead,

he suggests that we should adopt an alternative proportionality

review analysis that focuses on the specific characteristics of

a defendant and his offense, thereby allowing a district court

to     disregard        statutory        mandatory          minimums      based     on     its

consideration of the factors in 18 U.S.C. § 3553(a).                                   Because

Slott fails to identify any authority supporting such a drastic

break     with        established          Eighth      Amendment          precedent,       his

suggestion       is    not    well    taken.        See      Rodriguez      de    Quijas    v.

Shearson/Am. Express, Inc., 490 U.S. 477, 484 (1989).

               Accordingly,         we     affirm     the     judgment.           We     note,

however,       that    the     judgment     and     commitment          order    contains   a

clerical error, see Fed. R. Crim. P. 36.                            We therefore remand

this    case    to     the   district       court     for    the    limited      purpose    of

correcting the offense in Count 5 to reflect the offense to

which Slott pled guilty — receipt of child pornography.                                     We

dispense       with     oral       argument     because       the       facts    and     legal

contentions           are     adequately        presented          in     the      materials

before    this    court       and    argument      would     not    aid    the    decisional

process.

                                                                   AFFIRMED AND REMANDED




                                               3